ACCEPTED
                                                                                          03-14-00723-CR
                                                                                                  6395833
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/6/2015 11:29:44 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00723-CR

MARK FRUGE                                   *                     FILED IN
                                                 IN THE COURT OF APPEALS
                                                                 3rd COURT OF APPEALS
    Appellant                                *                       AUSTIN, TEXAS
                                                                 8/6/2015 11:29:44 PM
VS.                                          *   OF THE THIRD      JEFFREY D. KYLE
                                                                         Clerk
                                             *   SUPREME JUDICIAL
                                             *   DISTRICT OF TEXAS

THE STATE OF TEXAS                           *
     Appellee                                *   AT AUSTIN TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
                        APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                       I.

      The Appellant was convicted in the District Court of Travis County, Texas of

the offense of aggravated assault. Appellant was assessed life in TDCJ.

                                       II.

      The deadline for filing the Appellant’s Brief is July 27, 2015 and Appellant has

requested three previous extensions.

                                       III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellant’s brief in this case. Counsel has completed the brief in

this case and files it with this motion for extension of time. This Court had set a No

Further Extension upon counsel’s last request for extension. Counsel files this brief

and motion in conformity with T.R.A.P. 26.3 and T.R.A.P. 38.6(d), and 38.8(b).

Attached to this motion is Appellant’s Brief in this case.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to August 7, 2015.


                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512) 478-3900
                                               (512) 472-4102 (fax)
                                               Arielpayan@hotmail.com

                                               /s/ Ariel Payan
                                               ARIEL PAYAN
                                               State Bar No. 00794430


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion
for Extension of Time to File Appellate Brief has been delivered electronically to the
Criminal District Attorney of said County Texas, at scott.taliaferro@co.travis.tx.us
on August 6, 2015.

                                                /s/ Ariel Payan
ARIEL PAYAN
State Bar No. 00794430